Citation Nr: 1438825	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-09 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1986 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2010 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In June 2014, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's "Virtual VA" file.  

The Board notes that the Veteran was initially denied entitlement to service connection for depression and PTSD as separate claims in the rating decisions referenced above; however, the United States Court of Appeals for Veterans Claims has held that such claims encompass claims of entitlement to service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  Therefore, in accordance with Clemons, the Board has recharacterized the issues accordingly.  

The Board has not only reviewed the Veteran's "VBMS" file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  


FINDINGS OF FACT

1. On June 6, 2014, prior to the promulgation of a decision in the appeal, the Veteran testified at a hearing before the undersigned that he wished to withdraw his claim on appeal addressing entitlement to service connection for sleep apnea.

2. The Veteran's acquired psychiatric disability is etiologically  related to his active service.  


CONCLUSIONS OF LAW

1. On June 6, 2014, prior to the promulgation of a decision in the appeal, the Veteran testified at a hearing before the undersigned that he wished to withdraw his claim on appeal addressing entitlement to service connection for sleep apnea.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for service connection for an acquired psychiatric disability, to include depression and PTSD, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran testified at his June 2014 Board hearing as to his desire to withdraw his appeal seeking entitlement to service connection for sleep apnea.  The written transcript of the hearing documenting the withdrawal has been associated with the claims file.  As the withdrawal was made at his Board hearing, and documented in writing, it is considered an adequate withdrawal of the substantive appeal with regard to the issue of entitlement to service connection for sleep apnea.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for sleep apnea, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

The Veteran is seeking service connection for an acquired psychiatric disability, to include depression and PTSD, which he asserts began during, or was caused by, his active service.  The Board notes that the Veteran has reported he served in Mogadishu, Somalia and in Desert Storm.  Additionally, the RO was able to confirm that the Veteran served aboard the USS Guam with an amphibious force and conceded his reported stressor event.  A review of the Veteran's service treatment records is silent for any complaints or treatment for an acquired psychiatric disability and on April 1991 separation examination, the Veteran was noted to be clinically normal on psychiatric evaluation.  

Of record are extensive VA treatment records which document the Veteran's mental health treatment beginning in May 2007; however, at that time, the Veteran reported he had begun having symptoms upon his return from Desert Storm in April 1991 and had been receiving treatment at the VA Medical Center since 1996.  The May 2007 treatment record noted that the Veteran had a diagnosis of adjustment disorder.  Later VA treatment records show that the Veteran was being treated for depressive disorder and being monitored for PTSD.  An April 2010 VA treatment records show that the Veteran was given a diagnosis of PTSD.  

The Veteran was afforded VA examinations in April 2010 and June 2011.  The examiners found that the Veteran did not meet the criteria for PTSD and the June 2011 VA examiner opined that the Veteran's depressive disorder was less likely than not related to his conceded stressor events, as he had reported multiple other factors that could have contributed to his diagnosis, including his daughter's suicide in February 2009, a friend's death in 2005, and his alcohol abuse.  

At his Board hearing in June 2014, the Veteran reported that he had started receiving mental health treatment at the VA Medical Center in the early 2000's because of complaints of trouble sleeping related to traumatic experiences on active service.  

Also of record is a May 2014 letter from the Veteran's treating VA psychiatrist.  In this letter, the Veteran's psychiatrist notes that she has been treating the Veteran since June 2009 and that his current diagnoses include PTSD, major depressive disorder, and alcohol dependence in early remission.  After a review of the Veteran's medical history, but not his STR's, the Veteran's psychiatrist opined that his PTSD was at least as likely as not related to his active service.  She explained that although his PTSD diagnosis was not made until April 2010, he had first reported symptoms consistent with PTSD in June 2009 following his daughter's suicide.  These symptoms included smells, nightmares, and avoidance that were similar to experiences he had in Desert Storm.  This letter goes on to explain that the Veteran continued treatment with additional mental health providers and even underwent a period of inpatient treatment.  

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here, the Board notes that the VA examiners were unable to determine that the Veteran met the criteria for a diagnosis of PTSD; further, it was determined that his depression was related to other factors and not his active service.  

However, the Board affords great probative weight to the May 2014 letter from the Veteran's private psychiatrist noting his continued diagnosis of PTSD and major depressive disorder and that the Veteran's PTSD was related to his active service.  She is not only his treating psychiatrist, but she noted she is board certified in psychiatry, so her opinion is entitled to great weight.  The May 2014 letter referenced several mental health providers who have treated the Veteran and all concurred in the PTSD diagnosis.  While the Board acknowledges that the May 2014 letter only provides an etiological opinion for the Veteran's PTSD, this is not fatal to the claim, because the Veteran's stressors are verified. 

Based on the evidence discussed above, the Board concludes that the evidence for and against the Veteran's claim is at the very least in relative equipoise.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Accordingly, the Veteran's claim for service connection for an acquired psychiatric disability, to include depression and PTSD, is granted.






	(CONTINUED ON NEXT PAGE)


ORDER

The claim seeking entitlement to service connection for sleep apnea is dismissed without prejudice.  

Entitlement to service connection for an acquired psychiatric disability, to include depression and PTSD, is granted.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


